 
[greentreelogo.jpg]
GREENTREE FINANCIAL GROUP, INC.


“Catch the Vision……..”
ã




August 4, 2008


PERSONAL AND CONFIDENTIAL


Link Scaffold Products N.A., Inc.
2102 102 Avenue
Edmonton, ALB T6P 1Q3, Canada
Attn. Porfirio Simones, President


Dear Mr. Simones:






This letter agreement ("Agreement") confirms the terms and conditions of the
engagement of Greentree Financial Group, Inc. ("Greentree") by Link Scaffold
Products N.A., Inc. (the "Company") to render professional services to the
Company in connection with the Company’s proposed registration statement.


1.           Services.  Greentree agrees to perform the following services:


(a)  
Assist with the preparation of Form 10, including answering comments from the
Securities and Exchange Commission, if any;



(b)  
Assist with EDGARizing the aforementioned document as required by the Securities
and Exchange Commission, including any applicable amendments;



(c)  
Advise and assist the Company as to the capital structure of a publicly traded
company;



(d)  
Perform such other services as the Company and Greentree shall mutually agree to
in writing;



2.           Fees.  The Company agrees to pay Greentree for its services a
professional service fee ("Advisory Fee") of $20,000 in cash, plus 500,000
restricted shares of the Company, “(Service Fee”) during the Term, payable as
follows. (Note: Auditing and quarterly auditor review fees are not included in
this agreement and should be paid directly by the Company to their independent
auditors.)


The Company agrees to pay the Greentree Service Fee as per the following payment
terms. Such terms relate only to the timing of payment, and not to the existence
of the Company’s obligation to pay, which is set forth above:


(1)  
A payment of $10,000 shall be made upon signing this Agreement;



(2)  
A payment of $5,000 shall be made immediately before filing of the Form 10;



(3)  
A payment of $5,000 shall be made when the Form 10 is clear of all SEC comments;



(4)  
The 500,000 shares of the Company, shall be issued to Greentree Financial Group,
Inc. before the initial filing of the Form 10 with the Securities and Exchange
Commission.



In addition to any fees that may be payable to Greentree under this letter, the
Company agrees to reimburse Greentree (up to $1,000), upon request made from
time to time, for its reasonable out-of-pocket expenses incurred in connection
with Greentree’s activities under this letter, including the reasonable fees and
disbursements of its legal counsel.


3.           Term.  The term of this Agreement shall commence on August 5, 2008,
and end when the Form 10 clears SEC comments (the “Term”). This Agreement may be
renewed upon mutual written agreement of the parties hereto. This agreement may
be terminated by the Company prior to its expiration or services being rendered
with 45 days prior written notice to Greentree. Any obligation pursuant to this
Paragraph 3, and pursuant to Paragraphs 2 (fees), 4 (indemnification), 5
(matters relating to engagement), 6 (governing law) and 9 (miscellaneous)
hereof, shall survive the termination of expiration of this Agreement.


4.           Indemnification.  In addition to the payment of fees and
reimbursement of fees and expenses provided for above, the Company agrees to
indemnify Greentree and its affiliates with regard to the matters contemplated
herein, as set forth in Exhibit A, attached hereto, which is incorporated by
reference as if fully set forth herein.


5.           Matters Relating to Engagement.   The Company acknowledges that
Greentree has been retained solely to provide the services set forth in this
Agreement.  In rendering such services, Greentree shall act as an independent
contractor, and any duties of Greentree arising out of its engagement hereunder
shall be owed solely to the Company.  The Company further acknowledges that
Greentree may perform certain of the services described herein through one or
more of its affiliates.


The Company acknowledges that Greentree is a consulting firm that is engaged in
providing financial advisory services.  The Company acknowledges and agrees that
in connection with the performance of Greentree's services hereunder (or any
other services) that neither Greentree nor any of its employees will be
providing the Company with legal, tax or accounting advice or guidance (and no
advice or guidance provided by Greentree or its employees to the Company should
be construed as such) and that neither Greentree nor its employees hold itself
or themselves out to be advisors as to legal, tax, accounting or regulatory
matters in any jurisdiction. Greentree may retain attorneys and accountants that
are for Greentree’s benefit, and Greentree may recommend a particular law firm
or accounting firm to be engaged by the Company and may pay legal expenses or
non-audit accounting expenses associated with that referral on behalf of the
Company, after full disclosure to the Company and the Company’s consent that
Greentree make such payment on its behalf. However, Greentree makes no
recommendation as to the outcome of such referrals. The Company shall consult
with its own legal, tax, accounting and other advisors concerning all matters
and advice rendered by Greentree to the Company, and the Company shall be
responsible for making its own independent investigation and appraisal of the
risks, benefits and suitability of the advice and guidance given by Greentree to
the Company. Neither Greentree nor its employees shall have any responsibility
or liability whatsoever to the Company or its affiliates with respect thereto.


The Company recognizes and confirms that in performing its duties pursuant to
this Agreement, Greentree will be using and relying on data, material, and other
information (the "Information") furnished by the Company, a Strategic Partner or
their respective employees and representatives. The Company will cooperate with
Greentree and will furnish Greentree with all Information concerning the Company
and any Transaction, Alternate Transaction or Financing which Greentree deems
appropriate and will provide Greentree with access to the Company's officers,
directors, employees, independent accountants and legal counsel for the purpose
of performing Greentree's obligations pursuant to this Agreement.  The Company
hereby agrees and represents that all Information furnished to Greentree
pursuant to this Agreement shall be accurate and complete in all material
respects at the time provided, and that, if the Information becomes materially
inaccurate, incomplete or misleading during the term of Greentree's engagement
hereunder, the Company shall promptly advise Greentree in writing.  Accordingly,
Greentree assumes no responsibility for the accuracy and completeness of the
Information.  In rendering its services, Greentree will be using and relying
upon the Information without independent verification evaluation thereof.


6.           Governing Law and Consent to Jurisdiction.  This Agreement shall be
governed by and construed in accordance with the laws of the State of Florida
without regard to the conflict of laws provisions thereof. All disputes arising
out of or in connection with this agreement, or in respect of any legal
relationship associated with or derived from this agreement, shall only be heard
in any competent court residing in Broward County Florida. The Company agrees
that a final judgment in any such action or proceeding shall be conclusive and
may be enforced in other jurisdictions by suit on the judgment or any manner
provided by law. The Company further waives any objection to venue in any such
action or proceeding on the basis of inconvenient forum. The Company agrees that
any action on or proceeding brought against Greentree shall only be brought in
such courts.


7.           No Brokers.  The Company represents and warrants to Greentree that
there are no brokers, representatives or other persons which have an interest in
compensation due to Greentree from any services contemplated herein.




8.     Authorization.  The Company and Greentree represent and warrant that each
has all requisite power and authority, and all necessary authorizations, to
enter into and carry out the terms and provisions of this Agreement and the
execution, delivery and performance of this Agreement does not breach or
conflict with any agreement, document or instrument (including contracts, wills,
agreements, records and wire receipts, etc.) to which it is a party or bound.


9.           Miscellaneous.  This Agreement constitutes the entire understanding
and agreement between the Company and Greentree with respect to the subject
matter hereof and supersedes all prior understanding or agreements between the
parties with respect thereto, whether oral or written, express or implied.  Any
amendments or modifications must be executed in writing by both parties.  This
Agreement and all rights, liabilities and obligations hereunder shall be binding
upon and insure to the benefit of each party’s successors but may not be
assigned without the prior written approval of the other party.  If any
provision of this Agreement shall be held or made invalid by a statute, rule,
regulation, decision of a tribunal or otherwise, the remainder of this Agreement
shall not be affected thereby and, to this extent, the provisions of this
Agreement shall be deemed to be severable.  This Agreement may be executed in
any number of counterparts, each of which, shall be deemed to be an original,
but such counterparts shall, together, constitute only one instrument.  The
descriptive headings of the Paragraphs of this Agreement are inserted for
convenience only, do not constitute a part of this Agreement and shall not
affect in anyway the meaning or interpretation of this Agreement.


Please confirm that the foregoing correctly sets forth our agreement by signing
below in the space provided and returning this Agreement to Greentree for
execution, which shall constitute a binding agreement as of the date first above
written.


Thank you.  We look forward to a mutually rewarding relationship.


GREENTREE FINANCIAL GROUP, INC.






 By:______________________________
 

Name: R. Chris Cottone
Title: Vice President


AGREED TO AND ACCEPTED
AS OF AUGUST 4, 2008


LINK SCAFFOLD PRODUCTS N.A., INC.






By:______________________________
Name: Porfirio Simones
Title: President
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A: INDEMNIFICATION


The Company agrees to indemnify Greentree, its employees, directors, officers,
agents, affiliates, and each person, if any, who controls it within the meaning
of either Section 20 of the Securities Exchange Act of 1934 or Section 15 of the
Securities Act of 1933 (each such person, including Greentree is referred to as
"Indemnified Party") from and against any losses, claims, damages and
liabilities, joint or several (including all legal or other expenses reasonably
incurred by an Indemnified Party in connection with the preparation for or
defense of any threatened or pending claim, action or proceeding, whether or not
resulting in any liability) ("Damages"), to which such Indemnified Party, in
connection with providing its services or arising out of its engagement
hereunder, may become subject under any applicable Federal or state law or
otherwise, including but not limited to liability or loss (i) caused by or
arising out of an untrue statement or an alleged untrue statement of a material
fact or omission or alleged omission to state a material fact necessary in order
to make a statement not misleading in light of the circumstances under which it
was made, (ii) caused by or arising out of any act or failure to act, or (iii)
arising out of Greentree's engagement or the rendering by any Indemnified Party
of its services under this Agreement; provided, however, that the Company will
not be liable to the Indemnified Party hereunder to the extent that any Damages
are found in a final non-appealable judgment by a court of competent
jurisdiction to have resulted from the gross negligence or willful misconduct of
the Indemnified Party seeking indemnification hereunder.


These indemnification provisions shall be in addition to any liability which the
Company may otherwise have to any Indemnified Party.


If for any reason, other than a final non-appealable judgment finding an
Indemnified Party liable for Damages for its gross negligence or willful
misconduct the foregoing indemnity is unavailable to an Indemnified Party or
insufficient to hold an Indemnified Party harmless, then the Company shall
contribute to the amount paid or payable by an Indemnified Party as a result of
such Damages in such proportion as is appropriate to reflect not only the
relative benefits received by the Company and its shareholders on the one hand
and the Indemnified Party on the other, but also the relative fault of the
Company and the Indemnified Party as well as any relevant equitable
considerations.


Promptly after receipt by the Indemnified Party of notice of any claim or of the
commencement of any action in respect of which indemnity may be sought, the
Indemnified Party will notify the Company in writing of the receipt or
commencement thereof and the Company shall have the right to assume the defense
of such claim or action (including the employment of counsel reasonably
satisfactory to the Indemnified Party and the payment of fees and expenses of
such counsel), provided that the Indemnified Party shall have the right to
control its defense if, in the opinion of its counsel, the Indemnified Party's
defense is unique or separate to it as the case may be, as opposed to a defense
pertaining to the Company.  In any event, the Indemnified Party shall have the
right to retain counsel reasonably satisfactory to the Company, at the Company's
sole expense, to represent it in any claim or action in respect of which
indemnity may be sought and agrees to cooperate with the Company and the
Company's counsel in the defense of such claim or action.  In the event that the
Company does not promptly assume the defense of a claim or action, the
Indemnified Party shall have the right to employ counsel to defend such claim or
action. Any obligation pursuant to this Annex shall survive the termination or
expiration of the Agreement.

